UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 19-6456


ANTONIO MEDRANO ORTIZ,

               Plaintiff - Appellant,

         v.

GEORGE T. SOLOMON; PAULA SMITH; MONICA BOND; CARLTON
JOYNER; DONNIE RAYNOR; DR. METIKO; WILLIAM ELDERDICE;
RODNIQUE RIVERS; MATTHEW BAUM; DR. MCKENZIE; NURSE
GODDARD; OFFICER OBI; SGT. THAYER,

               Defendants - Appellees,
         and

MEDICAL ADMINISTRATOR AT CENTRAL PRISON; MEDICAL
ADMINISTRATOR AT HARNETT PRISON; MEDICAL ADMINISTRATOR
AT CALEDONIA PRISON; MEDICAL ADMINISTRATOR AT WARREN
PRISON; MEDICAL ADMINISTRATOR AT TROY PRISON; MEDICAL
ADMINISTRATOR AT LANESBORO PRISON; MEDICAL ADMINISTRATOR
AT ALEXANDER PRISON; MEDICAL ADMINISTRATOR AT MARION
PRISON; DISCIPLINARY HEARING OFFICER AT MARION PRISON;
DISCIPLINARY    HEARING     OFFICER AT   CENTRAL     PRISON;
DISCIPLINARY    HEARING     OFFICER AT   HARNETT     PRISON;
DISCIPLINARY HEARING OFFICER AT CALEDONIA PRISON;
DISCIPLINARY HEARING OFFICER AT WARREN PRISON; DISCIPLINARY
HEARING OFFICER AT LANESBORO PRISON; DISCIPLINARY HEARING
OFFICER AT ALEXANDER PRISON; DIRECTOR OF THE MEDICAL
UTILIZATION REVIEW BOARD; DIRECTOR OF DEPARTMENT OF PUBLIC
SAFETY; D. DAVIS; JESSICA REID ,

               Defendants.
Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03251-FL)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antonio Medrano Ortiz, Appellant Pro Se. Orlando Luis Rodriguez, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Elizabeth Pharr McCullough, Madeleine Michelle Pfefferle, YOUNG MOORE &
HENDERSON, PA, Raleigh, North Carolina; Carl Moeller Newman, CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Antonio Ortiz appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Ortiz v. Solomon, No.

5:15-ct-03251-FL (E.D.N.C. Mar. 18, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3